Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED OFFICE ACTION


Status of Claims

Claims 1-20 are pending examination. 

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1,3,4,5,6,8,10,11,12,13,15,17,18,19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims
1,3,4,5,6,8,10,11,12,13,15,17,18,19 and 20  of U.S. Patent No. 10,922,840.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following. 
 With respect to the claims mentioned above of present application and claims of U.S. Patent No. 10,922,840 mentioned above teaches the same limitations as underlined below:
Present application
U.S. Patent No. 10,922,840

As per claim 1, An apparatus for position localization comprising at least one processor and at least one non-transitory memory including computer program code instructions stored thereon, the computer program code instructions configured to, when executed, cause the apparatus to: receive observed feature representation data captured by a sensor communicatively coupled with the apparatus, the observed feature representation data comprising an environment feature associated with an observed feature decay; using a trained localization neural network, transform the observed feature representation data to standardized feature representation data, wherein the standardized feature representation data approximates a map feature representation of the environment feature; compare the standardized feature representation data to map feature representation data that was captured during construction of the map feature representation; and identify a localized position for the apparatus based on the comparison. 

As per claim 1, An apparatus for position localization comprising at least one processor and at least one non-transitory memory including computer program code instructions stored thereon, the computer program code instructions configured to, when executed, cause the apparatus to: receive observed feature representation data, wherein the observed feature representation data represents an observed feature representation captured by a sensor at a first time, wherein the observed feature representation comprises an environment feature affected by a first feature decay; transform the observed feature representation data into standardized feature representation data utilizing a trained localization neural network, wherein the standardized feature representation data represents a standardized feature representation comprising the environment feature affected by a second feature decay, wherein the environment feature affected by the second feature decay approximates the environment feature affected by a third feature decay associated with a map feature representation captured at a second time; compare the standardized feature representation data and the map feature representation data, wherein the map feature representation data represents the map feature representation captured at the second time; and identify localized position data based on the comparison of the standardized feature representation data and the map feature representation data, wherein the localized position data represents a localized position.



In regards to Claim 1 although  the Patent Application No : 10,922,840 does not explicitly mention “…approximates a map feature representation of the environment feature.…” and “…that was captured during construction of the map feature representation…” , It would have been obvious  to one in the ordinary skills in the art to understand that the  based on the claim 1 of the patented application mentioned “ approximates the environment feature … associated with a map feature representation”  is similar to the current application limitation “approximates a map feature representation of the environment feature;”. Regarding limitation of the present application “…that was captured during construction of the map feature representation…” the “captured during construction of the map…” is similar to the patent application “captured at the second time” ,since within the patented application the second time is during the map construction ( Col. 2 , lines 59-60).
As per claim 3, The apparatus according to claim 1, wherein the observed feature representation data is in a raw data format.  

As per claim 3, The apparatus according to claim 1, wherein the observed feature representation data is in a raw data format.

As per claim 4, The apparatus according to claim 1, wherein the observed feature representation data is in a pre-processed data format. 
As per claim 4, The apparatus according to claim 1, wherein the observed feature representation data is in a pre-processed data format.

As per claim 5, The apparatus according to claim 1, wherein the computer program code instructions are further configured to, when executed, cause the apparatus to output the localized position.
As per claim 5, The apparatus according to claim 1, wherein the computer program code instructions are further configured to, when executed, cause the apparatus to output the localized position data.
As per claim 6,The apparatus according to claim 1, wherein the trained localization neural  network is a trained generative adversarial network.
As per claim 6, The apparatus according to claim 1, wherein the trained localization neural network is a trained generative adversarial network.
As per claim 8, A method for position localization comprising: receiving observed feature representation data captured by a sensor, the observed feature representation data comprising an environment feature associated with an observed feature decay; using a trained localization neural network, transform the observed feature representation data to standardized feature representation data, wherein the standardized feature representation data approximates a map feature representation of the environment feature; comparing the standardized feature representation data to map feature representation data that was captured during construction of the map feature representation; and identifying a localized position based upon the comparison. 


 As per claim 8, A method for position localization comprising: receiving observed feature representation data, wherein the observed feature representation data represents an observed feature representation captured by a sensor at a first time, wherein the observed feature representation comprises an environment feature affected by a first feature decay; transforming the observed feature representation data into standardized feature representation data utilizing a trained localization neural network, wherein the standardized feature representation data represents a standardized feature representation comprising the environment feature affected by a second feature decay, wherein the environment feature affected by the second feature decay approximates the environment feature affected by a third feature decay associated with a map feature representation captured at a second time; comparing, utilizing a comparison function, the standardized feature representation data and map feature representation data, wherein the map feature representation data represents the map feature representation captured at the second time; and identifying localized position data based upon the comparison of the standardized feature representation data and the map feature representation data, wherein the localized position data represents a localized position.
As per claim 10, The method according to claim 8, wherein the observed feature representation data is in a raw data format. 
  
As per claim 10, The method according to claim 8 wherein the observed feature representation data is in a raw data format.
As per claim 11, The method according to claim 8, wherein the observed feature representation data is in a pre-processed data format.  
As per claim 11, The method according to claim 8 wherein the observed feature representation data is in a pre-processed data format.
As per claim 12, The method according to claim 8, further comprising outputting the localized position. 
As per claim 12, The method according to claim 8 further comprising outputting the localized position data.
As per claim 13, The method according to claim 8, wherein the trained localization neural  is a trained generative adversarial network.
As per claim 13, The method according to claim 8, wherein the trained localization neural network is a trained generative adversarial network.

As per claim 15, A computer program product for position localization, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for: receiving observed feature representation data captured by a sensor, the observed feature representation data comprising an environment feature associated with an observed feature decay; using a trained localization neural network, transform the observed feature representation data to standardized feature representation data, wherein the standardized feature representation data comprises a map feature representation of the environment feature; comparing the standardized feature representation data to map feature representation data that was captured during construction of the map feature representation; and identifying a localized position based on the comparison.  

  As per claim 15, A computer program product for position localization, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for: receiving observed feature representation data, wherein the observed feature representation data represents an observed feature representation captured by a sensor at a first time, wherein the observed feature representation comprises an environment feature affected by a first feature decay; transforming the observed feature representation data into standardized feature representation data utilizing a trained localization neural network, wherein the standardized feature representation data represents a standardized feature representation comprising the environment feature affected by a second feature decay, wherein the environment feature affected by the second feature decay approximates the environment feature affected by a third feature decay associated with a map feature representation captured at a second time; comparing, utilizing a comparison function, the standardized feature representation data and map feature representation data, wherein the map feature representation data represents the map feature representation captured at the second time; and identifying localized position data based on the comparison of the standardized feature representation data and the map feature representation data, wherein the localized position data represents a localized position.




In regards to Claims 8 and 15  although  the Patent Application No : 10,922,840 does not explicitly mention “…approximates a map feature representation of the environment feature.…” and “…that was captured during construction of the map feature representation…” , It would have been obvious  to one in the ordinary skills in the art to understand that the  based on the claim 1 of the patented application mentioned “ approximates the environment feature … associated with a map feature representation”  is similar to the current application limitation “approximates a map feature representation of the environment feature;”. Regarding limitation of the present application “…that was captured during construction of the map feature representation…” the “captured during construction of the map…” is similar to the patent application “captured at the second time” ,since within the patented application the second time is during the map construction ( Col. 2 , lines 59-60).

As per claim 17, The computer program product according to claim 15, wherein the observed feature representation data is in a raw data format.

As per claim 17,The computer program product according to claim 15 wherein the observed feature representation data is in a raw data format.

As per claim 18, The computer program product according to claim 15, wherein the observed feature representation data is in a pre-processed data format. 
As per claim 18, The computer program product according to claim 15 wherein the observed feature representation data is in a pre-processed data format.
As per claim 19, The computer program product according to claim 15, further comprising program code instructions for outputting the localized position. 
As per claim 19, The computer program product according to claim 15 further comprising program code instructions for outputting the localized position data.
As per claim 20,  The computer program product according to claim 15, wherein the trained localization neural network is a trained generative adversarial network.
As per claim 20,  The computer program product according to claim 15, wherein the trained localization neural network is a trained generative adversarial network.



Regarding claim 2, Claim 2 depends on rejected claim 1, therefore the following claim 2 is also considered rejected over prior art. 
Regarding claim 9, Claim 2 depends on rejected claim 8, therefore the following claim 9 is also considered rejected over prior art. 
Regarding claim 16, Claim 2 depends on rejected claim 15, therefore the following claim 16 is also considered rejected over prior art. 

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

3.          Claims 7 and 14  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 7, prior art of record does not teach or suggest the limitation mentioned within claim 7 “wherein an overall context of the standardized representation data corresponds to the overall context of the map feature representation. ”

As to claim 14, prior art of record does not teach or suggest the limitation mentioned within claim 14 “ wherein an overall context of the standardized representation data corresponds to the overall context of the map feature representation.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion


5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax # is (571)273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637